EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 

The claim 18 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A method for manufacturing an article using a robot system, the robot system including a part supply apparatus and a robot, the part supply apparatus having (i) a supply tray stacking portion configured to hold a plurality of supply trays in a stacked arrangement in which a first supply tray is stacked on top of a second supply tray, the second supply tray supporting the first supply tray in the stacked arrangement, each of the supply trays in the supply tray stacking portion containing parts therein; (ii) a tray raising/lowering unit having a tray holding unit; and (iii) a tray moving unit capable of being moved in a z-axis direction by the tray raising/lowering unit, the method comprising:

moving the separated first supply tray in an x-axis direction by the tray moving unit to move the separated first supply tray below the robot;
moving the separated first supply tray in the z-axis direction with the tray raising/lowering unit to move the separated first supply tray to a height in which the robot is capable of receiving at least one of the parts contained by the separated first supply tray; and
manufacturing an article by processing the at least one of the parts after receiving the at least one of the part by the robot…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651